Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Status
Claims 1, 3, 9, 25 and 28-30 are pending. Claims 1 and 28 have been amended. Claims 1, 3, 9, 25 and 28-30 are being examined in this application. 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 9 and 28-29 as unpatentable under 35 USC 103(a) over Rupp et al. in view of Ogden et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3, 9, 25 and 28-30 as unpatentable under 35 USC 103(a) over Rupp et al. in view of Ogden et al. and Breedt et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This rejection has been modified.
Claims 1, 3, 9 and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerber et al. (Antimicrobial Agents and Chemotherapy Jul 2001, 45 (7) 2169-2172) in view of Ogden et al. (Advance data from vital and health statistics, number 347, October 27, 2004) as evidenced by Fox (downloaded on 2/23/2021 from URL:< https://www.microbiologybook.org/fox/streptococci.htm>).
Gerber et al. teach that in a rabbit model of Streptococcus pneumonia meningitis single doses of 2.5, 10 and 40 mg/kg of the glycopeptide LY333328 (i.e. oritavancin) reduced bacterial titers in cerebrospinal fluid (CSF) (abstract).
Please note that as evidenced by Fox, Streptococcus pneumonia is a Group D streptococci species (see page 1, 2nd para).
Gerber et al. also teach that the tolerability of such high doses (i.e. 40 mg/kg) in humans remains to be determined (page 2171, right column, 3rd para).
	Gerber et al. further teach that oritavancin was administered intravenously (page 2170, 6th para).
Gerber et al. do not teach: 1) the single dose comprises at least 1200 mg oritavancin; and 2) the subject is human.
Ogden et al. teach that in 1992-2002 mean weight of men 20 years and over was almost 190 pounds (i.e. 86 kg) while among women the mean weight was approximately 163 pounds (i.e. 74 kg) (page 2, middle column, 1st para).
It would have been obvious to one of ordinary skill in the art to intravenously administer single doses ranging from 2.5 to 40 mg/kg oritavancin to humans suffering from bacterial infections caused by Streptococcus pneumonia (i.e. a Group D Streptococci species) because Gerber et al. teach successfully treating infections Streptococcus pneumonia with intravenous administration of single doses ranging from 2.5 to 40 mg/kg oritavancin.
One of ordinary skill in the art would have been motivated to administer doses ranging from approximately 185 to 3440 mg because Ogden et al. teach mean weight of humans ranging from approximately 74 kg to 86 kg. 

Response to Arguments
Applicant’s arguments filed on 2/18/2021 have been fully considered but they are not persuasive.
Applicant argues that claims 1 and 28 have been amended to cancel reference to Streptococcus pneumonia.
Applicant’s arguments are not persuasive because, as discussed in the rejction above, Streptococcus pneumonia is a Group D Streptococci species.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1, 3, 9, 25 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerber et al. (Antimicrobial Agents and Chemotherapy Jul 2001, 45 (7) 2169-2172) in view of Ogden et al. (Advance data from vital and health statistics, number 347, October 27, 2004) as applied to claims 1, 3, 9 and 28-29 above, and further in view of Plouffe (Clinical Infectious Diseases 2000;31(Suppl 4):S144–9).
The teachings of Gerber et al. and Ogden et al. with respect to claims 1, 3, 9 and 28-29 have been discussed above.

Plouffe teaches that complicated skin and skin structure infection is caused by S. pneumoniae (page S147, left column, last para).
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat complicated skin and skin structure infection caused by S. pneumoniae by administering single doses ranging from 185 to 3440 mg oritavancin because Plouffe teaches that complicated skin and skin structure infection is caused by S. pneumoniae, and further because Gerber et al. teach that oritavancin is used to treat bacterial infections caused by Streptococcus pneumoniae, and further teach that the tolerability of doses as high as 40 mg/kg in humans remain to be determined.

Response to Arguments
Applicant’s arguments filed on 2/18/2021 have been fully considered but they are not persuasive.
Applicant argues that claims 1 and 28 have been amended to cancel reference to Streptococcus pneumonia.
Applicant’s arguments are not persuasive because, as discussed in the rejction above, Streptococcus pneumonia is a Group D Streptococci species.
For the reasons stated above the rejection is maintained.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

This rejection has been modified.
Claims 1, 3, 9 and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 of copending Application No. 14/914,792 in view of Coyle et al. (Antimicrob Agents Chemother. 2001 Mar;45(3):706-9) as evidenced by Fox (downloaded on 2/23/2021 from URL:< https://www.microbiologybook.org/fox/streptococci.htm>). Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
'792 claims a method of treating bacteremia (i.e. a bacterial infection) (claim 1), bacteremia and osteomyelitis (claim 7) and endocarditis (claim 13) in a subject comprising administering a therapeutically effective amount of oritavancin, wherein the bacteremia is caused by a Gram-positive organism (claims 3, 9, and 15) and the therapeutically effective amount of oritavancin is at least 1200 mg (claims 5-6, 11-12, and 17-18).  
The cited claims of '792 do not recite any of the specific Gram-positive bacteria recited in instant claims 1 and 28 (e.g. Group D Streptococci species such as S. pneumoniae).  
Streptococci species (page 1, 2nd para).
Thus, it would have been a prima facie obvious modification of the claims of '792 to use the method of copending '792 to treat S. pneumonia infections with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In the response filed on 2/18/2021, Applicants acknowledge the double patenting rejection and note that it will be addressed at such time as allowable subject matter has been identified.
For the reason stated above the rejection is maintained.

This rejection is maintained.
Claims 1, 3, 9, 25 and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 of copending Application No. 14/914,792 in view of Coyle et al. (Antimicrob Agents Chemother. 2001 Mar;45(3):706-9) and Plouffe (Clinical Infectious Diseases 2000;31(Suppl 4):S144–9). Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.

‘792 and Coyle et al. do not teach the bacterial infection is a bacterial skin infection.
Plouffe teaches that complicated skin and skin structure infection is caused by S. pneumoniae (page S147, left column, last para).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of ‘792 to treat complicated skin and skin structure infection caused by S. pneumoniae by administering at least 1200 mg oritavancin because Plouffe teaches that complicated skin and skin structure infection is caused by S. pneumoniae, and Coyle et al. teach that oritavancin is effective in treating S. pneumoniae. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./

Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658